                       1     ADAM GANZ, ESQ.
                             Nevada Bar No. 6650
                       2     Aganz@ganzhauf.com
                             MARJORIE L. HAUF, ESQ.
                       3     Nevada Bar No. 8111
                             Mhauf@ganzhauf.com
                       4     MELANIE L. THOMAS, ESQ.
                             Nevada Bar No. 12576
                       5     Mthomas@ganzhauf.com
                             GANZ & HAUF
                       6     8950 W. Tropicana Ave., Suite 1
                             Las Vegas, Nevada 89147
                       7     Tel: (702) 598-4529
                             Fax: (702) 598-3626
                       8     Attorneys for Plaintiffs
                       9                                                -o0o-
                     10                                           DISTRICT COURT
                     11                                        CLARK COUNTY, NEVADA
                     12 SUSAN HOY as Special Administrator of the
                        ESTATE OF A.D.J., a male minor (November 17,         CASE NO:   2:18-cv-01403-RFB-GWF
                     13 2003 - April 25, 2017), and SUSAN HOY as
                        Guardian Ad Litem of A.B.J., a female minor,
                     14 (December 21, 2005), DIJONAY THOMAS,
                        individually and as heir to A.D.J.,
                     15
                                                Plaintiffs,
                     16 v.
                                                                                        STIPULATION AND
                     17 PAUL D. JONES, individually; CAROLE                            [PROPOSED] ORDER
                        FALCONE, individually and in her official                DISMISSING ALL CLAIMS AGAINST
                     18 capacity; PAULA HAMMACK, individually and                  DEFENDANT CLARK COUNTY
                        in her official capacity; CLARK COUNTY                  DEPARTMENT OF FAMILY SERVICES
                     19 DEPARTMENT OF FAMILY SERVICES;                           (ONLY) WITH PREJUDICE AND TO
                        COUNTY OF CLARK, a political subdivision of               ALLOW PLAINTIFFS TO FILE AN
                     20 the State of Nevada; DOES I-X, individuals; and               AMENDED COMPLAINT
                        ROE CORPORATIONS I-X; DOE CLARK
                     21 COUNTY DEPARTMENT OF FAMILY
                        SERVICES EMPLOYEES XI-XXX; individually
                     22 and in their official capacities,

                     23                           Defendants.
                     24             Plaintiffs SUSAN HOY as Special Administrator of the ESTATE OF A.D.J., and SUSAN

                     25      HOY as Guardian Ad Litem of A.B.J., and DIJONAY THOMAS, by and through their counsel of

                     26      record, MARJORIE HAUF, ESQ. and MELANIE L. THOMAS, ESQ., of the law firm of GANZ &

                     27      HAUF and Defendant CLARK COUNTY DEPARTMENT OF FAMILY SERVICES, by and through

                     28      its counsel of record, FELICIA GALATI, ESQ. of the law firm of OLSON, CANNON, GORMLEY,

                             ANGULO & STOBERSKI, hereby stipulate to dismiss all claims against Defendant CLARK
8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                             Page 1 of 2
       Fax: (702) 598-3626
                       1
                             COUNTY DEPARTMENT OF FAMILY SERVICES (only), in the above-entitled matter, with
                       2
                             prejudice, with each party to bear their own fees and costs incurred herein.1
                       3
                                    The parties further stipulate to allow Plaintiffs to amend their Complaint to add additional
                       4
                             Defendants related to the weekly rental complex where the Decedent was killed.
                       5

                       6
                             DATED this 14th day of November, 2018.               DATED this 14th day of November, 2018.
                       7     GANZ & HAUF                                          OLSON, CANNON, GORMLEY, ANGULO
                                                                                  & STOBERSKI
                       8
                             /s/ Marjorie Hauf, Esq.                              /s/ Felicia Galati, Esq.
                       9
                     10      MARJORIE HAUF, ESQ.                                  FELICIA GALATI, ESQ.
                             Nevada Bar No. 8111                                  Nevada Bar No. 7341
                     11      MELANIE L. THOMAS, ESQ.                              9950 W. Cheyenne Ave.
                             Nevada Bar No. 12576                                 Las Vegas, Nevada 89129
                     12      8950 W. Tropicana Ave., Ste. 1                       Attorneys for Defendants
                             Las Vegas, Nevada 89147
                     13      Attorneys for Plaintiffs
                     14

                     15
                                            IT IS SO ORDERED.
                     16
                                                       26thday of November, 2018.
                                            DATED this ___
                     17

                     18

                     19                                                           UNITED STATES MAGISTRATE JUDGE

                     20

                     21

                     22

                     23

                     24

                     25

                     26
                     27      1
                               The claims against Defendants PAUL D. JONES, individually; CAROLE FALCONE, individually and in her
                             official capacity; PAULA HAMMACK, individually and in her official capacity; COUNTY OF CLARK, a
                     28      political subdivision of the State of Nevada; DOES I-X, individuals; and ROE CORPORATIONS I-X; DOE
                             CLARK COUNTY DEPARTMENT OF FAMILY SERVICES EMPLOYEES XI-XXX; individually and in
                             their official capacities, will remain and are not subject to this Stipulation.
8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                                  Page 2 of 2
       Fax: (702) 598-3626
